DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17, 19 and 23) and species Mycobacterium tuberculosis in the reply filed on 21 January 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 January 2022.

Claim Status
Claims 18, 21-22 and 24 are cancelled.
Claims 1-17, 19-20 and 23 are currently pending.
Claim 20 is withdrawn, as discussed in the Election/Restrictions section above.
Claims 1-17, 19 and 23 are under examination herein.
Claims 1-17, 19 and 23 are rejected.
Claims 1-7, 10, 12, 17, 19 and 23 are objected to.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/635,949 filed 27 February 2018. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 27 February 2018. 
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12 September 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
The drawings are objected to for failing to comply with 37 CFR 1.84(u), because the partial views of Figures 4-6 that are executed on separate pages do not follow the required labeling convention of the number followed by an Arabic numeral.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.
The abstract of the disclosure is objected to because of the following informality: it contains language that can be implied ("Disclosed herein"). 
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The use of the terms ATCC® which are a trade name or a mark used in commerce, has been noted in this application (¶ 71). It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 1-7, 10, 12, 17, 19 and 23 are objected to because of the following informalities:    
In claim 1, line 2 is missing punctuation and AC should first be presented in fulling expanded form: "comprising: applying an alternating current (AC) field to the sample;".
	Claim 2 should be rewritten to the following: "comprising treating the sample with a reagent that kills the target cell prior to measuring the decrease in the bulk capacitance (Cb) of the sample."  
	In claim 3, line 4: "in-between" should be amended to "in between". 
	In claim 4, line 5: "in-between" should be amended to "in between". 
	In claim 5, line 3: "in-between" should be amended to "in between". 
	In claim 6, line 1, "is" should be deleted.
	Claim 7 is missing punctuation and contains superfluous language. Examiner suggests amending claim 7 to the following: 
"A method of detecting the presence of a living target cell in a sample, the method comprising: 
pre-treating the sample to selectively kill and/or remove non-target cells without killing or removing the target cell; 
treating the pre-treated sample with a reagent that kills the target cell; and 
detecting the resultant death of the target cell."
In claim 10, line 1, the comma after "the sample is" should be deleted. In line 2, "and" should be amended to "or". 
In claim 12, lines 3-4: "in-between" should be amended to "in between". 
In claim 17, line 2, "capable of killing" should be amended to "that kills" to maintain consistency. 
Claim 19 contains superfluous language. Examiner suggests amending claim 19 to the following: "The method of claim 7, wherein the presence of the target cell in the sample is unknown before application of the method".
Claim 23 contains superfluous language. Examiner suggests amending claim 23 to the following: "The method of claim 19, further comprising diagnosing a subject with a microbial infection if the living target cell is a microbial cell or diagnosing a subject with cancer if the living target cell is a cancer cell."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 1 recites the limitation "the death of a target cell" in line 1. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests replacing "the" with "a" in claim 1.
Claim 1 recites the limitation "the electrical impedance" in line 2. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests replacing "the" with "an" in claim 1.
Claim 1 recites "measuring the electrical impedance of the sample to measure a decrease in the bulk capacitance (Cb) of the sample corresponding to the death of the target cell, thereby detecting the death of the target cell in the sample". As currently recited, it is indefinite how the death of the target cell is detected. It is unclear if this limitation is only one method step or if measuring the decrease in bulk capacitance of the sample is a separate step. The claim omits steps of measuring the electrical impedance of a control value, determining the difference between the bulk capacitance of the control value and the target cell,  and evaluating the decrease and determining if the target cell is dead. For prior art purposes, examiner is interpreting the method to include a third step of comparing the bulk capacitance of the target cell to a control value. The instant specification [69] and [78] support this interpretation. 
Claims 2-6 are dependent on claim 1 and are also rejected due to said dependency. 
Claim 3 recites "about 20 mV, 25 mV, 30 mV, 50 mV, 75 mV, 100 mV, 200 mV, 250 mV, 300 mV, 400 mV, 500 mV, 600 mV, 700 mV, 750 mV, 800 mV, 900 mV, 1 V, 1.1 V, or 1.2 V". The word “about” is not defined by the specification.  There is no description of what “about” means; therefore, the upper limit and the lower limit of the recited range are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Claim 4 recites "about 1 KHz, 5 KHz, 10 KHz, 25 KHz, 50 KHz, 75 KHz, 100 KHz, 200 KHz, 250 KHz, 300 KHz, 400 KHz, 500 KHz, 600 KHz, 700 KHz, 750 KHz, 800 KHz, 900 KHz, 1 MHz, 5 MHz, 10 MHz, 25 MHz, 50 MHz, 75 MHz, 100 MHz, 200 MHz, 250 MHz, 300 MHz, 400 MHz, or 500 MHz". The word “about” is not defined by the specification.  There is no description of what “about” means; therefore, the upper limit and the lower limit of the recited range are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Claim 5 recites "about 5, 10, 25, 50, 75, 100, 150, 200, 250, 300, 400, or 500 different frequencies". The word “about” is not defined by the specification.  There is no description of what “about” means; therefore, the upper limit and the lower limit of the recited range are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Claim 7 recites "detecting the resultant death of the target cell, thereby, by detecting the death of the target cell, detecting that the living target cell is present in the sample". It is unclear how the death of the target cell is detected. As currently recited, the claim encompasses detection by mental observation and comparison. The instant specification [39] indicates numerous types of cell death detection are known to those of ordinary skill in the art, but specifically discloses detection utilizing the measurement of electrical impedance to measure a decrease in bulk capacitance and correlating to the death of the target cell. Clarification is requested.
Claims 9-17, 19 and 23 are dependent on claim 7 and are also rejected due to said dependency. 
Claim 8 recites "measuring the electrical impedance of the sample to measure a decrease in the bulk capacitance (Cb) of the sample corresponding to the death of the target cell, thereby detecting the death of the target cell in the sample". It is indefinite how the death of the target cell is detected. It is unclear if this limitation is only one method step or if measuring the decrease in bulk capacitance of the sample is a separate step. The claim omits steps of measuring the electrical impedance of a control value, determining the difference between the bulk capacitance of the control value and the target cell,  and evaluating the decrease and determining if the target cell is dead. For prior art purposes, examiner is interpreting the method to include a third step of comparing the bulk capacitance of the target cell to a control value. The instant specification [69] and [78] support this interpretation. Claim 12 recites "about or greater than or greater than about, 10 minutes, 15 minutes, 20 minutes, 30 minutes, 45 minutes, | hour, 2, hours, 3 hours, 4 hours, 6 hours, 8 hours, 9 hours, 10 hours, 12 hours, 15 hours, 18 hours, 20 hours, 21 hours, 22 hours, 23 hours, or 24 hours". The word “about” is not defined by the specification.  There is no description of what “about” means; therefore, the upper limit and the lower limit of the recited range are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Claim 13 recites the limitation "the time to detection" in line 1. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests replacing "the" with "a" in claim 13.
Claim 14 recites "about 15 minutes, 30 minutes, 45 minutes, 60 minutes, 90 minutes, 120 minutes, 180 minutes, 240 minutes, or 300 minutes ". The word “about” is not defined by the specification.  There is no description of what “about” means; therefore, the upper limit and the lower limit of the recited range are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Claim 19 recites "the cell" in line 3. It is unclear if this limitation refers to the target cell or the nontarget cell. For purposes of prior art, "the cell" is being interpreted as "the target cell". 
Claims 19 and 23 are indefinite, because claim 7 (from which claims 19 and 23 ultimately depend) recites "detecting the presence of a living target cell" which indicates the target cell must be present. Claims 19 and 23 indicate the target cell does not need to be present. Clarification is requested to determine if claims 19 and 23 are intended to encompass only detecting the presence of a living target cell or detecting the presence or absence of a living target cell. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 19 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea:
Claim 1 recites a decrease in the bulk capacitance of the sample corresponding to the death of the target cell, thereby detecting the death of the target cell in the sample.
Claim 7 recites detecting the resultant death of the target cell, thereby, by detecting the death of the target cell, detecting that the living target cell is present in the sample.
Claim 8 further limits the detecting step in claim 7 by reciting a decrease in the bulk capacitance of the sample corresponding to the death of the target cell, thereby detecting the death of the target cell in the sample. 
Claim 19 recites a method of determining whether a living target cell is present or not present in a sample, the method comprising applying the method of claim 7 to the sample, wherein the status of the presence of the cell in the sample is unknown before application of the method, and except for detection of the death of the target cell only occurs when the living target cell is present in the sample and does not occur when the living target cell is not present in the sample, thereby, based on whether death of the target cell is detected or not, determining whether a living target cell is present or not present in the sample.
Claim 23 recites a method of diagnosing a subject with a cancer or a microbial infection, the method comprising determining according to the method of claim 19 whether a living cancer cell or living microbial cell is present or not present in a sample from a subject, wherein the presence of a living cancer cell or living microbial cell 1s indicative of cancer or a microbial infection, respectively.
These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. While claims 1, 7, 8, 19 and 23 recite "measure a decrease in bulk capacitance of the sample corresponding to the death of the target cell", "detecting the resultant death of the target cell", "determining whether a living target cell is present or not present in a sample", and "determining whether a living cancer cell or living microbial cell is present or not present in a sample" there are no additional limitations that indicate that this requires anything other than the comparison of two numbers that can be performed practically in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then if falls within the “Mental processes” grouping of abstract ideas. As such, claims 1-17, 19 and 23 recite an abstract idea (Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea or mere instructions to apply the recited judicial exception via a generic treatment. Specifically, the claims recite the following additional elements:
Claims 1 and 8 recite applying an AC-filed to the sample and measuring the electrical impedance of the sample.
Claim 2 recites treating the sample with a reagent that kills the target cell.
Claims 3-6 limit the sample treatment conditions.
Claims 7 and 9 recite pre-treating the sample to selectively kill and/or remove non-target cells without killing or removing the target cell and treating the pre-treated sample with a reagent that kills the target cells.
Claim 10 further limits the type of sample.
Claims 11-16 further limit properties of the target cell.
Claim 17 recites a limitation on sample treatment conditions.
Claims 19 and 23 do not recite any elements in addition to the recited judicial exception. The steps for applying an AC-field, measuring the electrical impedance of the sample and treating the sample with a reagent to obtain the bulk capacitance value that is subsequently utilized as input to the abstract ideas are equivalent to data gathering steps rather than steps that integrating the recited judicial exception into a practical application (see MPEP 2106.05(g)). The additional elements regarding the sample type and the properties of the target cells are considered field of use limitations as they limit which types of samples and microorganisms in which to apply the abstract idea (see MPEP 2106.05(h)). As such, claims 1-17, 19 and 23 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic way or well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claims 1 and 8 recite applying an AC-filed to the sample and measuring the electrical impedance of the sample.
Claim 2 recites treating the sample with a reagent that kills the target cell.
Claims 3-6 limit the sample treatment conditions.
Claims 7 and 9 recite pre-treating the sample to selectively kill and/or remove non-target cells without killing or removing the target cell and treating the pre-treated sample with a reagent that kills the target cells.
Claim 10 further limits the type of sample.
Claims 11-16 further limit properties of the target cell.
Claim 17 recites a limitation on sample treatment conditions.
Claims 19 and 23 do not recite any elements in addition to the recited judicial exception. The limitations for applying an AC-field, measuring the electrical impedance of the sample and treating the sample with a reagent are well-understood, routine and conventional activities, as demonstrated by Sy-Lab Microbiology (Sy-Lab Microbiology BacTrac 4300 Microbiological Impedance Analyser, https://microbiology.sylab.com/products/p/show/Product/product/bactrac-4300.html, wayback machine capture 20 November 2015), Chatterjee (Chatterjee, M. et al. Effects of different methods of decontamination for successful cultivation of Mycobacterium tuberculosis; 12 September 2019 IDS Document), Sengupta (US8635028B2; 12 September 2019 IDS Document) and Li (US20100120016A1; 12 September 2019 IDS Document). Sy-Lab Microbiology discloses microorganisms are detected in real time via the decrease of the impedance in an AC field. Any impedance change caused by the microbial metabolism is detected (Sy-Lab Microbiology, Pg. 2-3, §Technology). Li discloses starting materials may be pre-treated to kill any live contaminants (Li [69], lines 14-16). Chatterjee discloses treatment of tri-sodium phosphate and benzalkonium (TSPB) was an efficient method of decontamination for successful isolation of M. tuberculosis from contaminated samples (reagent kills non-target cells) (Chatterjee Abstract, Results and Interpretation). Sengupta discloses the biological sample is first subjected to conditions that kill other microorganisms (non-target cells) (Sengupta Col. 5, lines 38-40). Sengupta also discloses the commercially available device, Bactometer (Bio Merieux) that uses impedance microbiology to measure microorganisms with a time to detection of 4 hours (Sengupta Table 1, Row 2) and another commercially available device, Agilent 4294A Impedance Analyzer that measures the electrical impedance between electrodes at multiple frequencies between 1KHz to 100 MHz. The signal analyzer measures the magnitude and phase of an AC current that flows through the suspension upon the application of a sinusoidal AC voltage of 500 mV and the calculates the impedance from the measurements (Sengupta Col. 7, lines 50-60).
In view of these teachings, the additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-17, 19 and 23 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-16, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta (US8635028B2; 12 September 2019 IDS Document) in view of Li (US20100120016A1; 12 September 2019 IDS Document). 
	Regarding claims 1 and 3-5, Sengupta discloses a system and method for detecting viable bacteria in a suspension sample. A sample of a suspension which bacterial presence is suspected is collected from a source and a portion of the sample transferred to a microfluidic unit. A series of analysis signals at different frequencies are applied to the sample portion. An impedance is measured via a signal analyzer for the sample portion for each of the analysis signals to define an impedance data set. An initial bulk capacitance value is determined for a model circuit based on the impedance dataset. After a predetermined time period, a new bulk capacitance value is determined for on another portion of the sample. The difference between the new bulk capacitance and the initial bulk capacitance value is compared to a threshold value to determine if viable bacterial is present in the sample (Sengupta Abstract).
	The viable bacteria detection system (VBDS) comprises a signal generator to generate voltage and/or current signals at various frequencies and amplitudes to apply to the electrodes the of microfluidic unit. The VBDS also includes a signal analyzer to measure parameters of a circuit created by the electrical interaction between the electrodes and the fluid sample. According to one aspect, the signal analyzer is, for example, an Agilent 4294A Impedance Analyzer that measures the electrical impedance between the electrodes at multiple frequencies (e.g., >500 different frequencies [as recited in instant claim 5]) between 1 KHZ to 100 MHz [as recited in instant claim 4]. The signal analyzer measures the magnitude and phase of an AC current that flows through the suspension upon the application of a sinusoidal AC voltage of 500 mV (peak-to-peak) [as recited in instant claim 3] and then calculates the impedance (i.e., resistance and reactance) from the measurements (Sengupta Col. 7, lines 45-62).
	Regarding claim 6, Sengupta discloses a detection system composed of 1) a microfluidic channel with defined geometric proper ties having electrodes on its two ends, wherein a testing suspension may be injected into the channel, 2) an impedance measuring device to obtain impedances of the testing suspension at multiple frequencies and different time intervals, and 3) a data analysis means to analyzing the impedances and obtaining the parameter of the interest based on the related circuit model (Sengupta Col. 3, line 60-Col. 4, line 3; as evidenced by Instant Specification Pg. 3, lines 10-16 and Pg. 8, lines 3-5).
Regarding claims 7 and 8, Sengupta discloses a system and method for detecting viable bacteria in a suspension sample (Sengupta Abstract). Sengupta teaches the biological sample is first subjected to conditions that kill other microorganisms [as recited in claim 7] and then it is cultured (mycobacteria are allowed to grow and proliferate) (Sengupta Col. 5, lines 38-49). The viable bacteria detection system (VBDS) comprises a signal generator to generate voltage and/or current signals at various frequencies and amplitudes to apply to the electrodes the of microfluidic unit. The VBDS also includes a signal analyzer to measure parameters of a circuit created by the electrical interaction between the electrodes and the fluid sample. According to one aspect, the signal analyzer is, for example, an Agilent 4294A Impedance Analyzer that measures the electrical impedance between the electrodes at multiple frequencies (e.g., >500 different frequencies between 1 KHZ to 100 MHz. The signal analyzer measures the magnitude and phase of an AC current that flows through the suspension upon the application of a sinusoidal AC voltage of 500 mV (peak-to-peak) and then calculates the impedance (i.e., resistance and reactance) from the measurements (Sengupta Col. 7, lines 45-62). Sengupta teaches a circuit model for estimating impedance parameters, wherein the bulk capacitance is replaced with a Constant Phase Element (CPE) (Sengupta Col. 10, lines 56-60). The value of CPE-T is an indicator of bacterial load in the system and closely tracks the actual bacterial numbers present, irrespective of whether the bacterial numbers hold steady, rise or decline. The decrease in CPE-T values as bacteria die off seems to indicate that dead bacteria are not as capable as live ones of storing charge (Sengupta Col. 13, line 63- Col. 14, line 4) [as recited in claim 8].
Regarding claim 10, Sengupta teaches detecting viable bacteria in suspensions, such as blood samples (Sengupta Col. 4, lines 49-52). 
	Regarding claims 11, 15 and 16, Sengupta teaches the method and system may be employed in the rapid detection of slow growing pathogens like mycobacteria for animal and human health applications (Sengupta Col. 5, lines 25-27). Sengupta discloses examples of mycobacteria that cause Johne's Disease in cattle, Mycobacterium avium, and mycobacterium that cause Tuberculosis in humans, M. tuberculosis (Sengupta Col. 5, lines 27-33, lines 42-43 and line 47).
	Regarding claims 12-14, Sengupta discloses the TTD (time to detection) is a function of the doubling time of the proliferating bacteria. The faster that a given bacterium doubles, the shorter is TTD in the present invention (Sengupta Col. 15, lines 20-23). Lactobacillus acidophilus has a doubling time of 50-60 minutes at 30C (Sengupta Col. 15, line 25) [as recited in claim 12]. For initial loads of 1000 CFU/ml or higher, proliferation was detected in half an hour (in one case, for lactobacillus) (Sengupta Col. 15, lines 30-33) [as recited in claims 13 and 14]. 
	Regarding claim 19, Sengupta teaches a sample of a suspension which bacterial presence is suspected is collected from a source and a portion of the sample transferred to a microfluidic unit. The difference between the new bulk capacitance and the initial bulk capacitance value is compared to a threshold value to determine if viable bacterial is present in the sample (Sengupta Abstract).
	Regarding claim 23, Sengupta discloses the method and system may be employed to assist blood culture analyses. For example, septicemia or sepsis is the infection of pathogenic microorganisms into the bloodstream (Sengupta Col. 5, lines 51-54). The inventive method/system may bring the TTD (time to detection) of this procedure down by a similar factor. Since the rapid diagnosis of sepsis enables the clinician to commence proper treatment quickly, which will make a significant impact in reducing the fatality rate associated with sepsis (which is currently close to 30%) (Sengupta Col. 5, lines 60-65).
	Sengupta does not specifically teach detecting the death of a target cell in claim 1 and does not teach treating the sample with a reagent that kills the target cell in claims 2 and 7.
However, Sengupta does correlate a decrease in CPE-T (replacement value for bulk capacitance) with the bacteria death (Sengupta Col. 10, lines 56-60, Col. 13, line 63-Col. 14, line 4). 
Li discloses an impedance biosensor for detecting a contaminant (Li Abstract) including bacteria for faster clinical diagnosis of disease (Li [38], lines 1-2 and 7-9). Both live and dead cells may be detected. Starting materials may be pre-treated to kill any live contaminants that may pose a health risk to a technician performing the method (Li [69], 13-16) [as recited in claims 2 and 7]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sengupta's method to treat the sample to kill the target cell as disclosed by Li, because live contaminants may pose a health risk to the technician performing the method (Li [69], 13-16), and measure the decrease in bulk capacitance/CPE-T to detect cell death. Li's impedance-based detection method is similar to the method disclosed by Sengupta; therefore, one of ordinary skill would reasonably expect Li's step of killing the target cell would also work in Sengupta's method. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta (US8635028B2; 12 September 2019 IDS Document) in view of Li (US20100120016A1; 12 September 2019 IDS Document) as applied to claim 7 above, and further in view of Heifets (Heifets, L. et al. Comparison of Bactericidal Activities of Streptomycin, Amikacin, Kanamycin, and Capreomycin against Mycobacterium avium and M. tuberculosis; 12 September 2019 IDS Document). 
	Regarding claims 9 and 17, Sengupta in view of Li disclose the method recited in claim 7. Sengupta teaches the biological sample is first subjected to conditions that kill other microorganisms and then it is cultured (mycobacteria are allowed to grow and proliferate) (Sengupta Col. 5, lines 38-49), but does not specifically teach a reagent that kills non-target cells [as recited in claim 9] or an antibiotic [as recited in claim 17]. 
	Heifets teaches streptomycin, amikacin, kanamycin, and capreomycin were highly bactericidal against M. tuberculosis. In contrast, all four drugs had low bactericidal activities against M. avium (Heifets Abstract, lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of pre-treating the sample to selectively kill non-target cells in Sengupta and Li's method with an antibiotic disclosed by Heifets, because they are highly bactericidal against M. tuberculosis, but have low bactericidal activities against M. avium. The removal of M. tuberculosis would allow selective detection of M. avium. One of ordinary skill would have a reasonable expectation of success in using Heifets's antibiotic in Sengupta and Li's method, because Sengupta generally discloses a step of subjecting the sample to conditions that kill other microorganisms and Heifet discloses specific antibiotics to kill other microorganisms. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631